DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The 05/11/2021 amendment to [0025] of the specification is acceptable and has been entered.

Response to Arguments
3.	Applicant’s arguments (05/11/2021, page 9 of 11 and page 10 of 11) with respect to the art rejection of independent claim 8  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (U.S. 2010/0210219).
With respect to claim 8, Stirling-Gallacher et al. disclose:
A communication system control method applied to a communication system comprising a first antenna device and a second antenna device (Fig. 6 method applied to the a communication system comprising a first antenna device (the transmitter of the method of Fig. 6, lines 2-4 of [0162]) and a second antenna device (the receiver of the method of Fig. 6 lines 4-5 of [0162]), and the communication system control method comprising:
controlling the second antenna device to operate in an omnidirectional mode (Fig. 6, refer to step 63 which involves controlling of the receiver to operate in an omni mode , lines 4-5 of [0162], and controlling the first antenna device to perform a target beam direction deciding procedure to decide a first target beam direction (Fig. 6, transmitter performing 62 which comprises a beam direction deciding procedure (“51 transmitter beam determination [0161]) to decide a first target beam direction (performed with the receiver in steps 64-65) [0162], [0164]); controlling the first antenna device to operate in the first target beam direction (Fig. 6 refer to step 66, lines 1-3 of [0165]), and controlling the second antenna device to perform the target beam direction deciding procedure to 
Stirling-Gallacher et al  do not expressly disclose (in Fig. 6): and controlling the second antenna device to operate in the second target beam direction.
	However,  Stirling-Gallacher et al  disclose: controlling the second antenna device to operate in a second target beam direction (lines 1-5 of [00498] and [0051] where the best beam at the receiver corresponds to the claimed second target beam direction. It is understood that the receiver (second antenna device) is controlled to operate with the best receive antenna to provide the best communication link between the transmitter and receiver).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the second antenna device (receiver) of  Fig. 6 (or Fig. 10) of Stirling-Gallacher et al.  do operate in the second target beam direction (the best receiver beam) to obtain the best communication link between the first antenna device (transmitter)(that has to use the already identified best transmit beam) and the second antenna device (receiver) of Stirling-Gallacher et al. (lines 1-4 of [0049], [0051]).

7.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (U.S. 2010/0210219) in view of Jung et al. (U.S. 2020/0052754).

In the field of beam training between a transmitter and a receiver, Jung et al. disclose: when a trigger condition is triggered, re-performing deciding a first target beam direction (([0131], [0135] and Fig. 9 beam training is performed again if the measured error rate (average radio frequency signal parameter of the first antenna device or the second antenna device) is over a threshold. [0038]-[0039]. The beam training determines the best beam pair between the transmitter and receiver [0118]-[0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stirling-Gallacher et al. based on the teachings of Jung et al. to re-perform deciding the first target beam direction and the second target beam direction when a measured error rate is greater than a threshold value (Jung et al. [0131], [0135] and Fig. 9) in order to attempt to reduce said error (implicit based on the disclosure of Jung et al. ).
 
With respect to claim 11,  Stirling-Gallacher et al  modified by Jung et al. disclose: wherein the trigger condition comprises a condition in which a change value of an average radio frequency signal parameter of the first antenna device or the second antenna device is larger than a preset threshold ([0131], [0135] and Fig. 9, the measured error rate corresponds to the claimed “average radio frequency parameter”).

Allowable Subject Matter
8.	Claims 2-7 are allowed. Independent claims 2, 4, 5 include allowable subject matter as indicated in the 03/22/2021 Office Action.

Claims 9, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 


Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SOPHIA VLAHOS

Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        07/16/2021